Citation Nr: 0102863	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-34 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

2.  Entitlement to an increased rating for service-connected 
postoperative duodenal ulcer, currently evaluated as 20 
percent disabling.

3.  Entitlement to nonservice-connected pension.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's brother


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active duty from September 1966 to September 
1968.  He also served from August 1969 to June 1973; this 
period of service was terminated by a discharge under other 
than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In August 1997, the RO denied a claim of 
entitlement to an increased rating for service-connected 
postoperative duodenal ulcer, evaluated as 20 percent 
disabling.  In July 1998, the RO denied a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and denied a claim of entitlement to 
nonservice-connected pension.

In his substantive appeals, received in December 1997 and 
September 1998, the veteran indicated that he desired a 
hearing before a Member of the Travel Board.  However, a 
report of contact (VA Form 119) dated in October 1998, shows 
that the veteran stated that he desired that his request for 
a Travel Board hearing be withdrawn.  See 38 C.F.R. 
§ 20.702(e) (2000).  Accordingly, the Board will proceed 
without further delay.

In statements received by VA in April and November of 2000, 
as well as in statements in the transcript of the January 
1999 hearing, the veteran appears to raise the issue of 
entitlement to compensation for a stomach/ulcer condition 
under 38 U.S.C.A. § 1151 (West 1991).  Specifically, he 
indicated that he believes that he was the victim of 
"malpractice" based on VA treatment provided between 1984 
and 1997.  He also appears to raise the issue of entitlement 
to service connection for a hand injury, which was allegedly 
incurred in 1971.  These issues have not been adjudicated by 
the agency of original jurisdiction, and are referred to the 
RO for appropriate action.


REMAND

A review of the transcript from the veteran's hearing, held 
in January 1999, shows that it is essentially asserted that 
the veteran has undergone vocational rehabilitation, and that 
these records are probative of the veteran's claims.  
However, the claims files do not currently contain any VA or 
non-VA vocational rehabilitation records, and it does not 
appear that an effort has been made to obtain such records.  
As there is a possibility that there are records of 
vocational rehabilitation that may be favorable to the 
veteran's claim which are not currently associated with the 
claims file, a remand is required for an attempt to obtain 
these records.  See Moore v. Gober, 10 Vet. App. 436, 440 
(1997).  

In addition, a review of a letter received in September 1998 
from a former representative of the veteran shows that it was 
argued that the veteran is receiving benefits from the Social 
Security Administration (SSA) and that these records are 
probative of the veteran's claims.  However, the SSA's 
records are not currently contained in the claims files.  On 
remand, the RO should attempt to obtain the SSA's records.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As there may be vocational rehabilitation records, and SSA 
records, which may probative of the veteran's claims, these 
issues are REMANDED for the following action: 

1.  The RO should ask the veteran to 
provide the names and addresses of all 
offices through which he has received 
vocational rehabilitation.  The RO should 
also request that the veteran provide the 
date upon which he began receiving 
benefits from the Social Security 
Administration.  After obtaining any 
necessary authorizations, an attempt 
should be made to obtain these records 
and to associate them with the claims 
file.

2.  The veteran is informed that he 
remains under an obligation to submit 
evidence in support of the claim.  If 
there is relevant evidence that he can 
obtain, he must submit that evidence to 
the RO.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The RO should review the veteran's claims and determine 
whether any of the benefits sought can be granted.  If any 
decision remains adverse to the veteran, he should be 
furnished a supplemental statement of the case.  

The purpose of this REMAND is to obtain additional 
development, and the Board 
does not express any opinion as to any ultimate disposition 
warranted, either favorable or unfavorable.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



